DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 29-83 are pending in the instant invention. According to the Amendments to the Claims, filed February 10, 2021, claims 1-28 were cancelled and claims 29-83 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/599,434, filed October 11, 2019 and now US 10,947,254, which is a Continuation (CON) of US Application No. 16/055,386, filed August 6, 2018 and now US 10,494,382, which is a Divisional (DIV) of US Application No. 15/631,220, filed June 23, 2017 and now US 10,072,026, which is a Divisional (DIV) of US Application No. 15/165,126, filed May 26, 2016 and now US 9,725,470, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/312,273, filed March 23, 2016; and b) 62/167,694, filed May 28, 2015.

Restrictions / Election of Species

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The forthcoming first Office action and prosecution on the merits includes (1) claims 29-33, drawn to a method for treating Crohn’s disease in a mammal... comprising administering... 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile, shown to the right above; (2) claims 34-38, drawn to a method for treating Crohn’s disease in a mammal... comprising administering... a crystalline form of 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile, shown to the right above; (3) claims 39-51, drawn to a method for treating Crohn’s disease in a mammal... comprising administering... a pharmaceutical composition comprising a pharmaceutically acceptable carrier and 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile, shown to the right above; (4) claims 52-60, drawn to a method for treating Crohn’s disease in a mammal... comprising administering... a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a crystalline form of 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile, shown to the right above; (5) claims 61-74, drawn to a method for treating Crohn’s disease in a human... comprising administering... a pharmaceutical composition comprising a pharmaceutically acceptable carrier and 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-aza-bicyclo[3.2.1]octan-8-yl)propanenitrile, shown to the right above; and (6) claims 75-83, drawn to a method for treating Crohn’s disease in a human... comprising administering... a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a crystalline form of 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo-[3.2.1]octan-8-yl)propanenitrile, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 29-83 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile.
	The following title is suggested: METHODS FOR TREATING CROHN’S DISEASE USING 3-((1R,3s,5S)-3-((7-((5-METHYL-1H-PYRAZOL-3-YL)AMINO)-1,6-NAPHTHYRIDIN-5-YL)AMINO)-8-AZABICYCLO[3.2.1]OCTAN-8-YL)PROPANENITRILE.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile into the abstract, to overcome this objection.

Claim Objections

	Claim 29 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a compound of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 31 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method of Claim 29, wherein the method further comprises administering to the mammal in need thereof one or more additional therapeutic agents.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 33 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a compound of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a crystalline form of a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline form is characterized by a powder X-ray diffraction pattern comprising diffraction peaks at degrees 2 values of 7.87º ± 0.20º, 12.78º ± 0.20º, 15.78º ± 0.20º, and 20.41º ± 0.20º.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 39 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 43 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The method of Claim 39, wherein the pharmaceutical composition is in a unit dosage form.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 47 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 52 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a mammal, wherein the method comprises administering to the mammal in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a crystalline form of a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline form is characterized by a powder X-ray diffraction pattern comprising diffraction peaks at degrees 2 values of 7.87º ± 0.20º, 12.78º ± 0.20º, 15.78º ± 0.20º, and 20.41º ± 0.20º.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 61 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a human, wherein the method comprises administering orally to the human in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 64 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method of Claim 61, wherein the method further comprises administering to the human in need thereof one or more additional therapeutic agents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 70 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating Crohn’s disease in a human, wherein the method comprises administering orally to the human in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 75 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	A method for treating Crohn’s disease in a human, wherein the method comprises administering orally to the human in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a crystalline form of a compound of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline form is characterized by a powder X-ray diffraction pattern comprising diffraction peaks at degrees 2 values of 7.87º ± 0.20º, 12.78º ± 0.20º, 15.78º ± 0.20º, and 20.41º ± 0.20º.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.


US Patent No. 9,725,470
	Consequently, at least claims 29, 30, 33, 39, 40, 43-51, 61-63 and 66-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 9, 10 and 12-16 of US Patent No. 9,725,470.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 in US 9,725,470 recites 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo-[3.2.1]octan-8-yl)propanenitrile, which is administered within the instantly recited method for treating Crohn’s disease in mammal, comprising administering… 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.

US Patent No. 10,072,026
	At least claims 34-38, 52-60 and 75-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-6 and 8-18 of US Patent No. 10,072,026.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,072,026 recites a crystalline form of 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo-[3.2.1]octan-8-yl)propanenitrile, which is administered within the instantly recited method for treating Crohn’s disease in a mammal, comprising administering… 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.

US Patent No. 10,947,254
	Claims 29-83 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-56 of US Patent No. 10,947,254.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,947,254 recites a method for treating ulcerative colitis in a mammal, comprising administering… 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)-amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile, which provides overlapping subject matter with respect to the instantly recited method for treating Crohn’s disease in a mammal, comprising administering… 3-((1R,3s,5S)-3-((7-((5-methyl-1H-pyrazol-3-yl)amino)-1,6-naphthyridin-5-yl)-amino)-8-azabicyclo[3.2.1]octan-8-yl)propanenitrile.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Now, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624